This appeal is from a final decree in a mortgage foreclosure brought by appellee as complainant, against appellants as defendants. There was an answer to the bill of complaint in which the defense of usury was invoked and in which it was alleged that in making the loan complainant did not comply with its by-laws and the statutes governing building and loan associations. The chancellor *Page 319 
held that the laws governing building and loan associations were substantially complied with and that the defense of usury was not available.
As to the defense of usury it is enough to say that what we said in Spinney, et ux., v. Winter Park Building  Loan Ass'n, etal., 120 Fla. 453, 162 So.2d 899, disposes of this case.
Being so, it necessarily follows that there was substantial compliance with the law governing building and loan associations. We have made a thorough examination of the record and briefs of counsel on this point and find the decree of the chancellor well supported.
Our view is that Chapter 10028, Acts of 1925, Section 6167, Compiled General Laws of 1927, is the controlling law rather than Chapter 6971, Acts of 1915, as amended by Chapter 9147, Acts of 1923, as contended by appellant.
Affirmed.
ELLIS, P.J., and BUFORD, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.